293 S.W.3d 453 (2008)
Jim GRAHAM, Appellant,
v.
Charles TELLE, Respondent.
No. ED 90414.
Missouri Court of Appeals, Eastern District, Division Three.
July 8, 2008.
Alfred J. Rathert, Fenton, MO, for appellant.
David R. Crosby, Hillsboro, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J, and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Jim Graham appeals the judgment of the trial court sustaining Charles Telle's motion for a directed verdict on Graham's breach of contract claim. We find that the trial court did not err in directing a verdict in favor of Telle. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).